EXHIBIT 10.1

NOTE EXCHANGE AGREEMENT

     This Note Exchange Agreement ("Agreement") is made and entered into as of
April 16, 2009, by and among Unify Corporation, a Delaware corporation
(“Parent”) and the holders of convertible promissory notes with aggregate
principal and accrued interest of approximately $12.9 million (the “Old Notes”)
of AXS-One Inc., a Delaware corporation (the “Company”), listed on the signature
pages hereto (the “Note Holders”).

RECITALS

     A. Parent, the Company and UCAC, Inc., a wholly owned subsidiary of Parent
(“MergerSub”), are negotiating a certain Agreement and Plan of Merger (the
“Merger Agreement”), pursuant to which the Company will be merged with and into
MergerSub, with the Company surviving as a wholly owned subsidiary of Parent. A
substantially completed draft of the Merger Agreement is attached to this
Agreement as Exhibit A, and capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the attached Merger
Agreement.

     B. As a condition to the Parent’s agreement to enter into the Merger
Agreement and consummate the Merger, the Parent has required that the Note
Holders agree to exchange the Old Notes for Parent Shares, on the terms
described herein and in Section 4.7 of the Merger Agreement.

     C. The Note Holders believe that consummation of the Merger is in their
best interest and the best interest of the Company and desire to exchange the
Old Notes for Parent Shares in accordance with the terms of this Agreement and
Section 4.7 of the Merger Agreement.

     D. As a result of the consummation of the Merger and the transactions
described herein and in Section 4.7 of the Merger Agreement, all obligations
under the Old Notes will have been satisfied in full.

AGREEMENT

     Now therefore, upon the mutual promises and covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

     1. Exchange. At the Effective Time, the Note Holders agree that the Old
Notes shall be exchanged for Parent Shares in accordance with the provisions of
Section 4.7 of the Merger Agreement.

Page 1 of 5

--------------------------------------------------------------------------------

     2. Release of Claims. Other than for claims pursuant to or in connection
with the Merger Agreement (including those related to the delivery of the Parent
Shares and the Earn-Out and rights related to the Warrants), each Note Holder,
on behalf of such Note Holder and such Note Holder’s agents, representatives,
employees, managers, members, partners, officers, directors, shareholders,
spouse, heirs, executors, administrators, trustees, affiliates, successors and
assigns (collectively, "Note Holder Parties"), does hereby effective on the
Closing Date unconditionally, irrevocably, fully, forever and absolutely
release, acquit and discharge the Company, MergerSub and Parent, and their
respective present and former employees, agents, representatives, members,
managers, partners, principals, predecessors, affiliates, alter egos, successors
and assigns (collectively, "Released Parties"), from any and all losses,
liabilities, claims, demands, liens, actions, causes of action, obligations,
damages, judgments, expenses, costs, orders and suits of any type (contingent,
accrued or otherwise), whether in law and/or in equity, known or unknown,
suspected or unsuspected, including, without limitation, any claim or demand
before any court, administrative body, public agency, or any other body, which
any Note Holder Party may now or hereafter have against the Released Parties,
related directly or indirectly or in any way arising out of or in connection
with Old Notes or any related agreement between the Released Parties and Note
Holder Parties, whether oral or written, or any other matter or agreement
related thereto (collectively, "Claims"). For the avoidance of doubt, Claims
shall not include any rights of a Note Holder Party, if applicable, under
employment agreements, employee benefit plans or equity linked grants.

     3. Subsequent Discovery of Different or Additional Facts, Mistake of Fact
or Law. Each Note Holder acknowledges that such Note Holder is aware that such
Note Holder may hereafter discover facts different from or in addition to those
such Note Holder now knows or believes to be true with respect to the Claims
herein released, and each Note Holder agrees that the within release shall be
and remain in effect in all respects as a complete and general release as to all
matters released herein, notwithstanding any such different or additional facts.
Each Note Holder expressly waives and relinquishes any and all rights or
benefits which such Note Holder may have under, or which may be conferred upon
such Note Holder by, state or federal statute or common law principle with
respect to the Claims herein released, to the fullest extent that such Note
Holder may lawfully waive such rights or benefits pertaining to the Claims
herein released.

     4. Covenant Not to Sue. Each Note Holder agrees that such Note Holder will
forever refrain and forbear from commencing, instituting or prosecuting any
lawsuit, action or other proceeding of any kind whatsoever, by way of action,
defense, set-off, cross-complaint or counterclaim, against the Released Parties
based on, arising out of, or in connection with any Claims, which are released
and discharged by reason of the execution and delivery of this Agreement. This
Agreement may be pleaded as a full and complete defense to, and may be used as a
basis for an injunction against any action, suit, or other proceeding that may
be prosecuted, instituted or attempted by or on behalf of any Note Holder in
breach of this Agreement.

     5. Indemnification. Without in any way limiting any of the rights and
remedies otherwise available to the Released Parties, each Note Holder shall
indemnify and hold harmless the Released Parties from and against all loss,
liability, claim, damage (including incidental and consequential damages) or
expenses (including costs of investigation and defense and reasonable attorneys'
fees) whether or not involving third party claims, arising directly or
indirectly from or in connection with (i) the assertion by or on behalf of such
Note Holder or the Note Holder Parties related to such Note Holder of any claim
or other matter purported to be released pursuant to this Agreement and (ii) the
assertion by any third party of any claim or demand against any Released
Parties, which claim or demand arises directly or indirectly from, or in
connection with, any assertion by or on behalf of a Note Holder or the Note
Holder Parties related to such Note Holder against such third party of any
claims or other matters purported to be released pursuant to this Agreement.

Page 2 of 5

--------------------------------------------------------------------------------

     6. Representations and Warranties of Note Holders. Each Note Holder hereby
represents and warrants severally and not jointly to each of the Company, the
Parent and MergerSub as follows:

          (a) Such Note Holder owns the Old Notes being exchanged by such Note
Holder, free and clear of any liens, claims and encumbrances, and such Note
Holder has not assigned, hypothecated or transferred or purported to assign,
hypothecate or transfer, in whole or in part, to any person, firm, entity, or
corporation any claim, demand, right, damage, liability, debt, account, action,
cause of action, or any other matter herein released or discharged;

          (b) Such Note Holder has the full right and authority to enter into
this Agreement and to consummate the transactions contemplated by Section 4.7 of
the Merger Agreement; and

          (c) Such Note Holder has the power, authority and ability to carry out
the obligations assumed and promised hereunder, and other than stockholder
approval of the Merger by the stockholders of the Company and Parent is not
presently aware of any pending event which would, or could, hamper, hinder,
delay, or prevent the timely performance of said obligations.

     7. Binding Effect; Termination. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective present
and former agents, servants, officers, directors, employees, shareholders,
principals, predecessors, subsidiaries, affiliates, alter egos, partners,
members, managers, parents, attorneys, consultants, sureties, spouses, heirs,
executors, administrators, trustees, successors and assigns. This Agreement
shall terminate, ab initio, if the Merger Agreement is not executed on or before
April 30, 2009, and if the Merger Agreement is executed shall terminate, ab
initio, if the Merger Agreement is terminated in accordance with its terms.

     8. Severability. If any provision of this Agreement is held invalid,
illegal or unenforceable for any reason by any court of competent jurisdiction
(or, if applicable, an arbitrator), the remaining provisions of this Agreement
shall not be affected and shall remain in full force and effect, and this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had not been contained in this Agreement. Any provision of this
Agreement held invalid, illegal or unenforceable only in part or degree shall
remain in full force and effect to the extent not held invalid, illegal or
unenforceable.

     9. Entire Agreement. The parties each acknowledge and represent that no
promise, representation, or inducement not contained in this Agreement has been
made to them and that this Agreement contains the entire understanding between
the parties with respect to the subject matter hereof.

Page 3 of 5

--------------------------------------------------------------------------------

     10. Amendment. This Agreement may not be amended or modified unless in
writing and signed by all of the parties hereto. Parent agrees that Section 4.7
of the final Merger Agreement will be in the same form as that set forth in the
attached draft Merger Agreement unless a revision is agreed to by Note Holders
holding not less than two-thirds in interest of the aggregate principal amount
due under the Old Notes, and further agree that once the Merger Agreement is
executed Section 4.7 will not be amended or modified without the prior written
consent of all of the Note Holders holding not less than two-thirds in interest
of the aggregate principal amount due under the Old Notes.

     11. Knowing and Voluntary Execution. This Agreement has been read in its
entirety by the parties, each party has been fully advised by independent
counsel in connection with this Agreement to the extent desired, and this
Agreement has been knowingly and voluntarily executed by the parties to this
Agreement.

     12. Execution in Counterparts. This Agreement may be executed in
counterparts, each of will be deemed an original copy of this Agreement and all
of which, when taken together, will be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and of signature pages by
facsimile transmission shall constitute effective execution and delivery of this
Agreement as to the parties and may be used in lieu of the original Agreement
for all purposes. Signatures of the parties transmitted by facsimile shall be
deemed to be their original signatures for all purposes.

     13. Governing Law. The laws of the state of Delaware (without giving effect
to its conflicts of laws principles) govern all matters arising out of or
relating to this Agreement, including without limitation, its validity,
interpretation, construction, performance, and enforcement.

     14. Headings. Section headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

     15. Attorneys' Fees. Should any litigation be commenced between or among
the parties concerning any provision of this Agreement or the rights and duties
of any person or entity in relation thereto, the party prevailing in such
litigation, whether by out-of-court settlement, arbitration or final judgment,
shall be entitled, in addition to such other relief as may be granted, to a
reasonable sum as and for attorneys' fees and costs reasonably incurred in such
litigation.

     16. Further Assistance. Each party agrees to perform any further acts and
to execute and deliver (with acknowledgment, verification, and/or affidavit, if
required) any further documents and instruments, as may be reasonably necessary
or desirable to implement and/or accomplish the provisions of this Agreement.

[Signatures on following page.]

Page 4 of 5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Note Exchange Agreement
as of the Effective Date.

UNIFY CORPORATION
a Delaware corporation

  By:    /s/ TODD WILLE  Todd Wille, Chief Executive Officer     PRINCIPAL      
NOTE HOLDERS   $250,000   By: /s/ PHILIP RUGANI   Name: Philip Rugani   Title:  
$4,500,000 By: /s/ BLUELINE PARTNERS   Name: Timothy Bacci   Title:   Managing
Director     $750,000 By: /s/ SIRIUS TRUST   Name: Sirius Trust   Title:  
$100,000 By: /s/ DANIEL BURCH   Name: Daniel Burch   Title:   $4,500,000 By: /s/
JURIKA FAMILY TRUST U/A 1989   Name: William K. Jurika   Title:   Trustee    
$700,000 By: /s/ ASTON ASSETS, S.A.   Name: Alejandro Gonzalez   Title:   Legal
Representative     $200,000 By: /s/ ROBERT MIGLIORINO   Name: Robert
Migliorino   Title:   $700,000 By: /s/ HAROLD D. COPPERMAN   Name: Harold D.
Copperman   Title:   Director     $250,000 By: /s/ WILLIAM P. LYONS   Name:
William P. Lyons   Title:   CEO  


Page 5 of 5

--------------------------------------------------------------------------------